Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 29, 2015

The Court of Appeals hereby passes the following order:

A16A0208. ROSCOE POWERS v. THE STATE.

       The trial court denied pro se inmate Roscoe Powers’s motion for an out-of-time
appeal on March 4, 2015. Powers filed his notice of appeal on April 17, 2015. We
lack jurisdiction.
       To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Powers filed his notice
of appeal 44 days after entry of the order he seeks to appeal, it is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.
       We note that the record shows that Powers may not have timely received a copy
of the final order from the trial court. If so, his remedy is to petition the trial court to
vacate and re-enter the order as a means of correcting the problem. See Cambron v.
Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980). The re-entry of the
order would begin anew the time for filing a notice of appeal. See Cambron, supra.

                                          Court of Appeals of the State of Georgia
                                                                               10/29/2015
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.